MEMORANDUM**
Melvin De Van Daniel appeals pro se the district court’s summary judgment in favor of Stockton police officers and various employees in his 42 U.S.C. § 1983 action. He claims his constitutional rights were violated by the use of excessive force and the deliberate indifference to his medical needs while he was in custody. We affirm.
The district court properly granted summary judgment on De Van Daniel’s claims. The affidavits submitted in support of summary judgment consistently describe De Van Daniel as combative, uncooperative, and violent. The medical records disclose that De Van Daniel suffered only a slight abrasion to his wrist. De Van Daniel offered no evidence other than his own allegations to controvert this evidence. Consequently, there are no triable issues as to excessive force or inattention to medical needs. See Gibson v. County of Washoe, 290 F.3d 1175, 1198 (9th Cir.2002); White v. Pierce County, 797 F.2d 812, 816 (9th Cir.1986).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.